DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical axis region of the image-side surface of the first lens element is convex; a periphery region of the object-side surface of the second lens element is convex; a periphery region of the image-side surface of the fourth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; a periphery region of the image-side surface of the sixth lens element is convex; lens elements having refracting power of the optical imaging lens consist of the six lens elements described above, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expressions: T1/AAG ≥ 1.000 and EFL/(G23+G56) ≤ 10.000, as defined.
	With regard to dependent claims 2-7, claims 2-7 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 8, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical axis region of the image-side surface of the first lens element is convex; a periphery region of the image-side surface of the fourth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; a periphery region of the image-side surface of the sixth lens element is convex; lens elements having refracting power of the optical imaging lens consist of the six lens elements described above, the prior art fails to teach such an optical imaging lens T1/AAG ≥ 1.000, TTL/T1 ≤ 5.100 and EFL/(G23+G56) ≤ 10.000, as defined.
With regard to dependent claims 9-14, claims 9-14 are allowable as they depend, directly or indirectly, from independent claim 8 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 15, the reason for allowance are as set forth in the Office Action mailed May 5, 2022 and Applicant’s Remarks (page 12, first paragraph), filed August 3, 2022.
With regard to dependent claims 16 and 18-20, claims 16 and 18-20 are allowable as they depend, directly or indirectly, from independent claim 15 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
31 August 2022